Citation Nr: 0720406	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a special monthly pension based on the 
need for the regular aid and attendance of another person.

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits 
prior to April 27, 2001.

3.  Whether the appellant's income is excessive for the 
purpose of entitlement of payment of death pension benefits 
based on housebound status from January 1, 2002 to the 
present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO). 

The veteran served on active duty from July 1965 to July 
1969.  The veteran died in May 2000.  The appellant is the 
veteran's surviving spouse.

Procedural history

In September 2000 and February 2001 decisions, the RO denied 
the appellant's claim for death pension benefits on the basis 
that her countable income exceeded the maximum annual pension 
rate for a surviving spouse.  In a December 2001 rating 
decision, the RO denied entitlement to an increased rate of 
pension based on the need for aid and attendance.  The RO 
further determined that although based on demonstrated 
disability the appellant was entitled to an increased rate of 
pension by reason of being housebound effective April 27, 
2001, her countable income continued to exceed the maximum 
annual pension rate for a surviving housebound spouse.  The 
appellant perfected an appeal.

In August 2003, the appellant and S.J. testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In a December 2004 decision, the Board denied entitlement to 
special monthly pension based on the need for the regular aid 
and attendance of another person.  
The issue of whether the appellant's income was excessive for 
purposes of entitlement to death pension benefits (including 
based on housebound status) was remanded to the RO for 
additional evidentiary development.

The appellant appealed that part of the Board's decision 
which denied entitlement to a special monthly pension based 
on the need for the regular aid and attendance of another 
person to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2005, the appellant's attorney and a 
representative of VA's Office of General Counsel filed a 
joint motion for remand.  In a July 2005 order, the Court 
granted the motion, vacated that portion of the Board's 
December 2004 decision denying special monthly pension based 
on the need for aid and attendance, and remanded the matter 
further development and readjudication.

Meanwhile, in April 2005 the RO issued a supplemental 
statement of the case (SSOC) which determined that the 
appellant's income was excessive for the purpose of 
entitlement to the payment of VA death pension benefits.  The 
claims folder was thereupon returned to the Board.  

In October 2005, the Board remanded the issues of entitlement 
to a special monthly pension based on the need for the 
regular aid and attendance of another person and of whether 
the appellant's income is excessive for the purpose of 
entitlement to payment of death pension benefits to the RO 
for further development.  

A SSOC was issued by the RO in February 2007 which continued 
the previous denial of entitlement to a special monthly 
pension based on the need for the regular aid and attendance 
of another person.  The SSOC denied the claim for death 
pension benefits from August 1, 2000 to April 30, 2001 on the 
basis that her countable income exceeded the maximum annual 
pension rate for a surviving spouse who was not eligible for 
housebound benefits.  The SSOC granted death pension benefits 
from May 1, 2001 (pursuant to the effective date of April 27, 
2001 for eligibility for housebound pension benefits) to 
December 31, 2001 on the basis that her countable income did 
not exceed the maximum annual pension rate for a surviving 
housebound spouse.  The RO denied death pension benefits from 
January 1, 2002 to the present on the basis that her 
countable income exceeded the maximum annual pension rate for 
a surviving housebound spouse.  These issues are once again 
before the Board.


FINDINGS OF FACT

1.  The medical and other evidence of record does not reveal 
that the appellant is so helpless that she is unable to 
perform self-care tasks or protect herself from the hazards 
incident to her daily environment without care or assistance 
of another person on a regular basis.

2.  The veteran served on active duty from July 1965 to July 
1969.  The veteran died in May 2000, and the appellant's 
application was received on August 15, 2000, over 45 days 
after the date of the veteran's death.  The appellant does 
not have any dependent children for VA purposes.

3.  The appellant's countable income, minus unreimbursed 
medical expenses, for the period from August 15, 2000 to 
April 26, 2001 exceeded the applicable maximum annual pension 
rates (MAPR) for a surviving spouse without housebound status 
for the period in question.

4.  The appellant's countable income, minus unreimbursed 
medical expenses, for the period from January 1, 2002 to the 
present exceeded the applicable maximum annual pension rates 
(MAPR) for a surviving spouse with housebound status for the 
period in question.


CONCLUSIONS OF LAW

1.  The need for special monthly pension based on regular aid 
and attendance has not been established.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).

2.  The basic eligibility requirements for death pension 
benefits for the period from August 15, 2000 to April 26, 
2001 have not been established.  38 U.S.C.A. § 1543 (West 
2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272, 3.273 (2006).

3.  The basic eligibility requirements for death pension 
benefits based on housebound status for the period from 
January 1, 2002 to the present have not been established.  38 
U.S.C.A. § 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 
3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to special monthly 
pension based on the need for regular aid and attendance.  
She is also seeking death pension benefits as a surviving 
spouse who does not have housebound status for the period 
from August 15, 2000 to April 26, 2001; and death pension 
benefits for a surviving spouse who does have housebound 
status (she was granted that status effective April 27, 2001 
and received pension benefits from May 1, 2001 to December 
31, 2001) for the period from January 1, 2002 to the present.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2004, the Board remanded the claim of whether the 
appellant's income is excessive for the purpose of 
entitlement to payment of death pension benefits for the RO 
to afford the appellant the opportunity to provide the 
necessary income and expense information by completing a VA 
Form 21-0158-1, Improved Pension Eligibility Verification 
Report (Surviving Spouse With No Children) and VA Form 21-
8416, Medical Expense Report, to determine eligibility for 
death pension benefits.  

The RO mailed a letter to the appellant in March 2005 
requesting her to complete and return the requisite forms.  
The appellant completed and submitted such forms.  

In October 2005, the Board remanded the aid-and-attendance 
special monthly pension claim to schedule the appellant for a 
VA examination and also remanded the income-based pension 
eligibility claim for the RO to review additional income and 
expense information.  The appellant underwent a VA 
examination in December 2006, and the February 2007 SSOC 
reflects that the RO reviewed the additional income and 
expense information.  

The Board finds that the RO has complied with the directives 
of the December 2004 and October 2005 remands.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the VA AMC informed the appellant of VA's duty to 
assist her in the development of her claims in letters sent 
in May 2001, December 2001, and March 2005, which were 
specifically intended to address the requirements of the 
VCAA.  The May 2001 VCAA letter informed the appellant of the 
evidence necessary to establish entitlement to non-service 
connected death pension and special monthly pension based on 
the need for the regular aid and attendance of another 
person.  Accordingly, the appellant was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the appellant, in the 
May 2001 VCAA letter the RO asked the appellant to have her 
private physician complete a VA Form 21-2680 (examination for 
housebound status or permanent need for regular aid and 
attendance).  In the May 2001 letter, the RO also asked the 
appellant to identify relevant evidence.  The RO also 
enclosed VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for medical providers that treated her for her claimed 
disabilities with the May 2001 letter.  In the December 2001 
letter, the appellant was asked to provide a copy of her 
retirement letter showing the monthly amounts of her 
retirement benefits paid under a State or municipal plan.  In 
the March 2005 letter, the RO asked that the appellant 
complete and submit VA Form 21-0158-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse With No 
Children) and VA Form 21-8416, Medical Expense Report.

Moreover, in the May 2001 VCAA letter, the appellant was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on her claims.  [A 
VA examination was conducted in December 2006.]

In the May 2001 VCAA letter, the appellant was advised that 
VA would make reasonable efforts to help her get evidence 
necessary to support her claim and that VA would try to help 
her get such things as medical records, employment records, 
or records from other Federal agencies.

In the VCAA letters, the RO told the appellant that she may 
submit the required evidence herself.  This request is open 
ended.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for aid-and-attendance special monthly pension was 
initially adjudicated by the RO in December 2001, after the 
May 2001 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue.  

As for the income-eligibility pension claim, the appellant's 
claim was adjudicated by the RO in February 2001, prior to 
the May 2001 and March 2005 VCAA letters.  However, following 
the issuance of the May 2001 and March 2005 VCAA letters, the 
appellant was allowed the opportunity to present evidence and 
argument in response.  See Statement of the Case issued in 
February 2002 and the SSOC's dated in April 2005 and February 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  The Board accordingly finds that there is 
no prejudice to the appellant in the timing of the VCAA 
notice with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  See Sanders v. Nicholson, No. 06-
7001 (U.S. Fed. Cir. May 16, 2007).  

In any event, the appellant and her representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because they are death-pension-benefits claims.  The 
RO addressed element (4) in the May 2001 VCAA letter.  The RO 
has not addressed element (5), effective date.  Because the 
Board concludes below that the preponderance of the evidence 
is against the claims, any questions as to the appropriate 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the appellant in Board's 
considering these issues on their merits.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes private medical records, a 
completed VA Form VA Form 21-2680 (examination for housebound 
status or permanent need for regular aid and attendance), a 
report of a VA examination, information from the Social 
Security Administration, and income and expense information 
provided by the appellant, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.

In the December 2001 letter, the RO asked the appellant 
provide a copy of her retirement letter showing the monthly 
amounts of her retirement benefits paid under a State or 
municipal plan.  This information would have helped the RO 
determine the nature of her retirement plan for income-
exclusion purposes.  The appellant did respond to that 
request.  The Court has held that VA's duty to assist an 
appellant in developing the facts and evidence pertinent to 
an appellant's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of appellants to cooperate with VA. See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes 
that in light of the appellant's disinclination to fully 
cooperate with the process, all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
appellant's claims and that any further attempts to assist 
the appellant in developing her claims would result in 
needless delay, and are thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claims.  She has 
retained the services of a representative who has presented 
argument on her behalf.  She testified at a video conference 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to a special monthly pension based on the 
need for the regular aid and attendance of another person.

Relevant Law and Regulations

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance.  
See 38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. § 
3.351(a)(5) (2006).

Under 38 C.F.R. § 3.351(b) (2006), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2006).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2006).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

Initial comment

As was described in the Introduction, this issue was 
previously before the Court and was remanded in July 2005.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

Discussion

The issue which is currently before the Board is whether the 
appellant is entitled to special monthly pension benefits 
based on the need for regular aid and attendance.  In 
essence, the appellant has testified that she is in poor 
health and requires the assistance of another person to help 
her in her daily activities.  She therefore believes that a 
VA special monthly pension should be granted.

The fact that the appellant is in poor health is amply 
demonstrated by the evidence of record and is not in dispute.  
However, as discussed by the Board in some detail above, 
entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person requires a 
specific, and significant, level of disability.  

It is clear that the appellant is not blind as that term is 
defined by the provisions of 38 C.F.R. § 3.351 (2006), and 
she does not so contend.  Moreover, the appellant has not 
contended, and the evidence does not indicate, that she is a 
patient in a nursing home due to mental or physical 
incapacity.  The report of the December 2006 VA examination 
reflects that she lives at home with her 10-year-old great-
grandson.  Similarly, the May 2001 aid and attendance 
examination completed by the appellant's private physician 
specifically indicated that the appellant was not 
hospitalized.  The appellant's presence at the RO for her 
hearing reinforces the Board's impression that she is 
ambulatory and able to travel.

The medical evidence of record supports the proposition that 
the appellant's medical problems, including diabetes 
mellitus, hypertension, gastritis, gastroesophageal reflux 
disease, chronic low back pain, and residuals of a cervical 
laminectomy, limit her activities.  The VA Form 21-2680 
completed by Dr. C.B. in May 2001 indicates that reduced 
range of motion in her hips has limited her mobility.  This 
appears to be consistent with the appellant's granddaughter's 
hearing testimony, in which she indicated that the appellant 
used a wheelchair to get around.  In addition, the appellant 
has submitted evidence showing that she has contracted for 
reduced-cost homemaking services thru a state agency.  



As to whether there is a factual need for regular aid and 
attendance, there is conflicting evidence on this point.  The 
evidence arguably in the appellant's favor is the 
certification by Dr. C.B. on the May 2001 VA Form 21-2680 
that the appellant needs the daily personal health care 
services of a skilled provider without which the appellant 
would require hospital, nursing home, or other institutional 
care and the May 2001 note of the same Dr. C.B. on a blank 
prescription form which indicates that because of her 
multiple medical problems, the appellant needs the assistance 
of a housekeeper with her daily activities.  The evidence not 
in the appellant's favor are the findings on the May 2001 VA 
Form 21-2680 and the December 2006 VA examination.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the claimant.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below finds that the 
evidence against the claim (i.e. that which found no need for 
regular aid and attendance of another person) outweighs the 
evidence in favor.

The evidence as a whole does not suggest that the appellant 
requires the regular aid and attendance of another person.  
In this regard, the Board notes that although the appellant 
has a housekeeper or family member come to her home several 
days a week to help take care of her, she in fact lives alone 
with a 10-year old child and the appellant is responsible for 
her and her great-grandchild's cooking, cleaning, and 
shopping.  These facts negate any suggestion that she is 
unable to look after herself or see to her own safety.  
Moreover, the December 2006 VA examiner noted that she did 
not require the regular assistance of another person.  

Also, the nature of her disabilities does not involve the use 
of prosthetic or orthopedic appliances, or problems with the 
upper extremities that would prevent her from feeding 
herself, dressing herself, keeping herself ordinarily clean 
and presentable, and attending to the needs of nature.  The 
May 2001 VA Form 21-2680 reflects that her grip and fine 
movements are good.  The December 2006 VA examiner noted that 
the appellant is able to keep herself clean and presentable, 
feed herself, and attend to the wants of nature by herself.  
There is also no evidence that the appellant needs assistance 
with food preparation.  

Although the appellant's granddaughter testified that the 
appellant is sometimes forgetful, the evidence of record does 
not suggest that the appellant requires assistance in terms 
of protecting her from the hazards or dangers incident to her 
daily environment.  Specifically, there is of record no 
report of the appellant injuring herself or creating 
hazardous situations due to cognitive deficits.  The December 
2006 VA examiner noted that the appellant still handles all 
of her finances and that she is able to protect herself from 
the hazards or dangers incident to her daily environment.  

The medical evidence supports the appellant's testimony that 
she needs the assistance of someone when she shops for 
groceries and attends doctors' appointments.  However, this 
is not the type of aid and attendance contemplated in the 
regulation.  It appears that, with some limitations imposed 
by her physical ailments, the appellant is able to maintain 
herself and her household.  

The only competent medical evidence in support of this claim 
comes from Dr. C.B.  Dr. C.B. did not provide a basis for his 
certification in the VA Form 21-2680 or his statement on the 
prescription note to the effect that the appellant required 
the aid and attendance of another, other than indicating that 
the appellant has unspecified multiple medical problems.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  
Moreover, his own clinical findings, as reported in the May 
2001 VA Form 21-2680, do not support his conclusion.  In that 
form, Dr. C.B. merely stated that the appellant ambulated 
with the aid of a cane; there was hint that she required the 
assistance of another person.

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance under 
VA regulations.  It appears that the appellant is able to 
take care of herself within her household, with some 
limitations.  The evidence that she cannot do so without the 
aid and attendance of another is vague and is outweighed by 
specific clinical findings, in particular the recent findings 
in December 2006. 

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  
The benefit sought on appeal is accordingly denied.

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits 
prior to April 27, 2001.

3.  Whether the appellant's income is excessive for the 
purpose of entitlement of payment of death pension benefits 
based on housebound status from January 1, 2002 to the 
present.

For the sake of economy, and because they involve similar 
considerations, these issues will be addressed together.

Relevant law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances.  The maximum annual pension rate (MAPR) is 
adjusted from year to year.  Effective December 1, 1999, the 
MAPR for an otherwise eligible surviving spouse, without 
dependent child or housebound status, was $6,026.  Effective 
December 1, 2000, the MAPR for an otherwise eligible 
surviving spouse, without dependent child or housebound 
status, was $6,237.  Effective December 1, 2001, the MAPR for 
an otherwise eligible surviving spouse, without dependent 
child and with housebound status, was $7,832.  Effective 
December 1, 2002, the MAPR for an otherwise eligible 
surviving spouse, without dependent child and with housebound 
status, was $7,942.  Effective December 1, 2003, the MAPR for 
an otherwise eligible surviving spouse, without dependent 
child and with housebound status, was $8,109.  Effective 
December 1, 2004, the MAPR for an otherwise eligible 
surviving spouse, without dependent child and with housebound 
status, was $8,328.  Effective December 1, 2005, the MAPR for 
an otherwise eligible surviving spouse, without dependent 
child and with housebound status, was $8,670.  Effective 
December 1, 2006, the MAPR for an otherwise eligible 
surviving spouse, without dependent child and with housebound 
status, was $8,957.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.

For awards of nonservice-connected disability death pension 
benefits based on claims received on or after October 1, 
1984, the effective date is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, date of 
receipt of the claim.  38 C.F.R. § 3.400(c)(3) (2006).

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring 
income means income which is received or anticipated in equal 
amounts and at regular intervals (e.g., weekly, monthly, 
quarterly, etc.) and which will continue throughout an entire 
12-month annualization period.  The amount of recurring 
income for pension purposes will be the amount received or 
anticipated during a 12-month annualization period.  See 
38 C.F.R. § 3.271(a)(1) (2006).  Old age and survivor's 
insurance and disability insurance under title II of the 
Social Security Act will be considered income as a retirement 
benefit under 38 C.F.R. § 3.262(e).  See 38 C.F.R. § 3.262(f) 
(2006).  

38 C.F.R. § 3.262(e) provides that retirement benefits, 
including an annuity or endowment, paid under a Federal, 
State, municipal, or private business or industrial plan are 
considered income as limited by this paragraph.  Where the 
payments received consist of part principal and part 
interest, interest will be not counted separately.  38 C.F.R. 
§ 3.262(e)(2) provides that except as provided in this 
subparagraph, effective January 1, 1965, in determining 
income for pension purposes, under Public Law 86-211 (73 
Stat. 432), 10 percent of the retirement payments received by 
a veteran, the veteran's spouse, surviving spouse, or child 
will be excluded.  The remaining 90 percent will be 
considered income as received.  Where a person was receiving 
or entitled to receive benefits based on his or her own 
employment on December 31, 1964, the retirement payments will 
not be considered income until the amount of the claimant's 
personal contribution (as distinguished from amounts 
contributed by the employer) has been received.  Thereafter, 
the 10 percent exclusion will apply.     

Whenever there is a change in the maximum annual pension 
rate, or in the surviving spouse's family income, the monthly 
rate of pension payable shall be adjusted effective the date 
of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  See 38 C.F.R. § 3.272(g)(2)(iii) (2006).

Analysis

The appellant's application for VA death pension benefits was 
received on August 15, 2000, which was not within 45 days of 
the date of the veteran's death.  Since she filed her claim 
over 45 days after the date of the veteran's death, she is 
only potentially eligible for death pension benefits 
effective August 15, 2000.  Therefore, the question is 
whether her annual income from August 2000 to April 30, 2001, 
and from January 1, 2002 to the present exceeded the 
statutory limits.  [As was noted above, the February 2007 
SSOC granted death pension benefits from May 1, 2001  to 
December 31, 2001 on the basis that the appellant's countable 
income during that period did not exceed the maximum annual 
pension rate for a surviving housebound spouse.]

The Board must make its decision on a year-by-year basis 
pursuant to the statute.

The Board first notes that the appellant receives retirement 
benefits paid under a State or municipal plan, specifically 
from her service as a cook for a school system.  As noted 
above, she did not provide any additional information about 
the nature of that retirement plan even though such 
information was requested.  Therefore, the Board is unable to 
determine whether she was receiving or entitled to receive 
benefits based on her own employment on December 31, 1964.  
Accordingly, the exclusion from income for pension purposes 
based on the amount of the claimant's personal contribution 
is not applicable.  Instead, in this case, only 10 percent of 
the retirement payments received by the appellant will be 
excluded from her income.

August 15, 2000 to April 30, 2001

The Board must first determine whether the appellant's annual 
income exceeded the applicable MAPRs for a surviving spouse 
without dependent children and no housebound eligibility for 
the 12-month annualization period starting on August 15, 
2000.

(a) Income

In her August 2000 VA Form 21-534, the appellant reported 
that she had a monthly retirement income of $933, presumably 
from her employment with a school system, and that she did 
not receive any benefits from the Social Security 
Administration (SSA).  However, records from SSA show that 
starting in May 2000 her monthly Social Security benefit was 
$179 and that the benefit was increased to $185 a month in 
December 2000.  SSA records reflect that she received SSA 
benefits retroactively in May 2001, which is during the 12-
month annualization period starting in August 15, 2000.  She 
received $185 a month from SSA through November 2001.  As 
previously noted, income derived from contributory programs 
of the Social Security Administration are not excluded from 
countable income.  She has not indicated that she has 
received Supplemental Security Income or other non-
contributory benefits from the Social Security 
Administration, nor do the records from SSA show otherwise.  
In fact, at the August 2003 hearing, the appellant suggested 
that she was not receiving Social Security disability 
benefits.  See hearing transcript, page 5.  Also, information 
submitted by the appellant regarding medical expenses in 2001 
suggests that her retirement benefits for service with the 
school system were $1,020 a month in 2001.

The Board finds that her monthly Social Security income in 
2000 was $179 a month except for $185 in December 2000 and 
that her monthly Social Security income for the first seven 
months of 2001 was $185.  Therefore, her Social Security 
income for the 12-month annualization period starting in 
August 2000 was $1,976 (90 percent of (4 times $179) plus 90 
percent of (8 times $185)).  The Board concludes that her 
retirement benefits from a school system were $933 a month in 
2000 and $1,020 in 2001.  Accordingly, her income from her 
other retirement benefits for VA pension purposes for the 12-
month annualization period starting in August 2000 was 
$10,625 (90 percent of (5 times $933) plus 90 percent of (7 
times $1,020)).  Her total income for the 12-month 
annualization period starting in August 2000 was $12,601 
($1,976 plus $10,625).

(b) Expenses

From her annual income for the 12-month annualization period 
starting on August 15, 2000, is subtracted, as excludable, 
unreimbursed medical expenses exceeding 5 percent of the 
applicable MAPRs.  The applicable MAPRS are $6,026 and $6,237

A December 2000 VA Form 21-8416 (medical expense report) 
reflects that the appellant had $1,535 in medical expenses 
from August 15, 2000 to the end of the year except for home 
visits.  She also paid $140 a month for home visits (medical 
assistance from a state department of aging), resulting in 
$700 (five times $140) in additional medical expenses from 
August 2000 to the end of 2000.  In a May 2005 VA Form 21-
8416 the appellant reported another $402 in medical expenses 
in 2000.  Therefore, her total medical expenses from August 
15, 2000 to the end of 2000 were $2,637 ($1,535 plus $700 
plus $402).

In a May 2005 VA Form 21-8416 the appellant reported $1,181 
in medical expenses from January 1, 2001 to August 14, 2001.  
Based on the appellant's testimony, the Board will assume 
that the appellant continued to pay $140 a month for home 
visits in 2001, even though she did not report such expenses 
on a VA Form 21-8416.  Therefore, her total medical expenses 
for the 12-month annualization period starting on August 15, 
2000 were $4,938 ($2,637 plus $1,181 plus (eight times $140)) 
which exceed 5 percent of the applicable MAPRs.  The 
appellant's medical expenses can be deducted from annual 
income to the extent they are in excess of $312 (five percent 
of the higher of the applicable MARS).  Accordingly, $4,626 
($4,938 minus $312) can be excluded from the appellant's 
income.  

In sum, her countable income for the 12-month annualization 
period starting on August 15, 2000 was $7,975 ($12,601 minus 
$4,626).  This is above the applicable MAPRs for a surviving 
spouse with no dependent children and no housebound status 
regardless of which one is used - $6,026 or $6,237.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.

In short, for reasons expressed above the Board has concluded 
that the appellant's countable income exceeded the applicable 
MAPRs for the periods from August 15, 2000 to April 30, 2001.  
The appellant therefore does not meet any of the basic 
eligibility requirements for death pension benefits.  Because 
the requirements of law are not met, the appellant's claim is 
denied.

January 1, 2002 to the present

The Board must next determine whether the appellant's annual 
income exceeded the applicable MAPRs for a surviving spouse 
without dependent children and with housebound eligibility 
for the 12-month annualization periods starting on January 1, 
2002, through the present.

January 1, 2002 to December 31, 2002

(a) Income

Records from SSA show that starting in December 2001 her 
monthly Social Security benefit was $190, that the benefit 
was decreased to $120 in July 2002, and that it was increased 
to $131 a month in December 2002.  Therefore, her Social 
Security benefits for 2002 totaled $1,684 (90 percent of (six 
times $190) plus 90 percent of (five times $120) plus 90 
percent of $131).  In her June 2002 VA Form 9, the appellant 
reported that her monthly Social Security benefit was $190 
and that her other retirement benefits were $888 a month.  
Thus, her income from her other retirement benefits for VA 
pension purposes for 2002 was $9,590 (90 percent of (12 times 
$888)).  Her total income for 2002 was $11,274 ($1,684 plus 
$9,590).

(b) Expenses

In a May 2005 VA Form 21-8416 the appellant reported $857 in 
medical expenses in 2002.  Based on the appellant's 
testimony, the Board will assume that the appellant continued 
to pay $140 a month for home visits in 2002, even though she 
did not report such expenses on a VA Form 21-8416.  
Therefore, her total medical expenses for 2002 were $2,537 
($856 plus 12 times $140) which exceed 5 percent of the 
applicable MAPRs.  The appellant's medical expenses can be 
deducted from annual income to the extent they are in excess 
of $397 (five percent of the higher of the applicable MARS).  
Accordingly, $2,140 ($2,537 minus $397) can be excluded from 
the appellant's income.  

In sum, her countable income for 2002 was $9,134 ($11,274 
minus $2,140).  This is above the applicable MAPRs for a 
surviving spouse with no dependent children and no housebound 
status regardless of which one is used - $7,832 or $7,942.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.

January 1, 2003 to December 31, 2003

(a) Income

Records from SSA show that starting in December 2002 her 
monthly Social Security benefit was $131, that the benefit 
was decreased to $112 in July 2002, and that it was increased 
to $128 a month in December 2003.  Therefore, her Social 
Security benefits for 2003 totaled $1,474 (90 percent of (six 
times $131) plus 90 percent of (five times $112) plus 90 
percent of $128)).  As for her other retirement benefits, 
information submitted by the appellant regarding medical 
expenses in 2003 suggests that her retirement benefits for 
service with the school system was $1,019 a month in 2003.  
Thus, her income from her other retirement benefits for VA 
pension purposes for 2003 was $11,005 (90 percent of (12 
times $1019)).  Her total income for 2003 was $12,479 ($1,474 
plus $11,005).

(b) Expenses

In a May 2005 VA Form 21-8416 the appellant reported $1,068 
in medical expenses in 2003.  Based on the appellant's 
testimony, the Board will assume that the appellant continued 
to pay $140 a month for home visits in 2003, even though she 
did not report such expenses on a VA Form 21-8416.  SSA 
records also indicate that she began to pay Medicare premiums 
in the amount of $67 a month starting in July 2003.  
Therefore, her total medical expenses for 2003 were $3,150 
($1,068 plus (12 times $140) plus (6 times $67)) which exceed 
5 percent of the applicable MAPRs.  The appellant's medical 
expenses can be deducted from annual income to the extent 
they are in excess of $405 (five percent of the higher of the 
applicable MARS).  Accordingly, $2,745 ($3,150 minus $405) 
can be excluded from the appellant's income.  

In sum, her countable income for the 12-month annualization 
period starting on January 1, 2003 was $9,587 ($12,332 minus 
$2,745).  This is above the applicable MAPRs for a surviving 
spouse with no dependent children and no housebound status 
regardless of which one is used - $7,942 or $8,109.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.



January 1, 2004 to December 31, 2004

(a) Income

Records from SSA show that starting in December 2003 her 
monthly Social Security benefit was $128, that the benefit 
was decreased to $108 in July 2004, and that it was increased 
to $129 a month in December 2004.  Therefore, her Social 
Security benefits for 2004 totaled $1,294 (90 percent of (six 
times $128) plus 90 percent of (five times $108) plus 90 
percent of $129).  As for her other retirement benefits, 
information submitted by the appellant regarding medical 
expenses in 2004 suggests that her retirement benefits for 
service with the school system was $1,050 a month in 2004.  
Thus, her income from her other retirement benefits for VA 
pension purposes for 2004 was $11,340 (90 percent of (12 
times $1050)).  Her total income for 2004 was $12,634 ($1,294 
plus $11,340).

(b) Expenses

In a May 2005 VA Form 21-8416 the appellant reported $1,527 
in medical expenses in 2004 to include a homemaker service.  
SSA records indicate that her Medicare premiums were $67 a 
month for the first 11 months and $78 in December 2004.  
Therefore, her total medical expenses for 2004 were $2,342 
($1,527 plus (11 times $167) plus $78) which exceed 5 percent 
of the applicable MAPRs.  The appellant's medical expenses 
can be deducted from annual income to the extent they are in 
excess of $416 (five percent of the higher of the applicable 
MARS).  Accordingly, $1,926 ($2,342 minus $416) can be 
excluded from the appellant's income.

In sum, her countable income for the 12-month annualization 
period starting on January 1, 2004 was $10,708 ($12,634 minus 
$1,926).  This is above the applicable MAPRs for a surviving 
spouse with no dependent children and no housebound status 
regardless of which one is used - $8,109 or $8,328.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.

January 1, 2005 to December 31, 2005

(a) Income

Records from SSA show that starting in December 2004 her 
monthly Social Security benefit was $129 and that it was 
increased to $164 a month in December 2005.  Therefore, her 
Social Security benefits for 2005 totaled $1,425 (90 percent 
of (11 times $129) plus 90 percent of $164).  As for her 
other retirement benefits, information submitted by the 
appellant regarding medical expenses in 2005 suggests that 
her retirement benefits for service with the school system 
was $1,050 a month in 2005.  Thus, her income from her other 
retirement benefits for VA pension purposes for 2005 was 
$11,340 (90 percent of (12 times $1050)).  Her total income 
for 2005 was $12,765 ($1,425 plus $11,340).

(b) Expenses

In a May 2005 VA Form 21-8416 the appellant reported $1,262 
in medical expenses in 2005 to include a homemaker service 
and Medicare premiums.  The appellant's medical expenses can 
be deducted from annual income to the extent they are in 
excess of $434 (five percent of the higher of the applicable 
MARS).  Accordingly, $828 ($1,262 minus $434) can be excluded 
from the appellant's income.

In sum, her countable income for the 12-month annualization 
period starting on January 1, 2005 was $11,937 ($12,923 minus 
$828).  This is above the applicable MAPRs for a surviving 
spouse with no dependent children and no housebound status 
regardless of which one is used - $8,328 or $8,670.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.

January 1, 2006 to December 31, 2006

(a) Income

Records from SSA show that starting in December 2005 her 
monthly Social Security benefit was $164 and that it was 
increased to $169 a month in December 2006.  Therefore, her 
Social Security benefits for 2006 totaled $1,776 (90 percent 
of (11 times $164) plus 90 percent of $169).  As for her 
other retirement benefits, information submitted by the 
appellant regarding medical expenses in 2005 suggests that 
her retirement benefits for service with the school system 
remained $1,050 a month in 2006.  Thus, her income from her 
other retirement benefits for VA pension purposes for 2006 
was $11,340 (90 percent of (12 times $1050)).  Her total 
income for 2006 was $13,116 ($1,776 plus $11,340).

(b) Expenses

Based on a May 2005 VA Form 21-8416 showing homemaker 
services for $324 a year, the Board will assume that she 
still had this expense in 2006.  SSA records show that her 
latest monthly Medicare premium was $94.  Therefore, the 
appellant's medical expenses for 2006 were $1,452 ($324 plus 
(12 times $94)).  The appellant's medical expenses can be 
deducted from annual income to the extent they are in excess 
of $448 (five percent of the higher of the applicable MARS).  
Accordingly, $1,004 ($1,452 minus $448) can be excluded from 
the appellant's income.

In sum, her countable income for the 12-month annualization 
period starting on January 1, 2006 was $12,112 ($13,116 minus 
$1,004).  This is above the applicable MAPRs for a surviving 
spouse with no dependent children and no housebound status 
regardless of which one is used - $8,670 or $8,957.  
Therefore, her countable income exceeded the legislated MAPRs 
for the period of time in question.

January 1, 2007 to the present

(a) Income

Records from SSA show that starting in December 2006 the 
appellant's monthly Social Security benefit was $169.  
Therefore, her Social Security benefits for 2007 should total 
$1,825 (90 percent of (12 times $169)).  As for her other 
retirement benefits, information submitted by the appellant 
regarding medical expenses in 2005 suggests that her 
retirement benefits for service with the school system has 
remained $1,050 a month in 2007.  Thus, her income from her 
other retirement benefits for VA pension purposes for 2007 
was $11,340 (90 percent of (12 times $1050)).  Her total 
income for 2006 was $13,165 ($1,825  plus $11,340).

(b) Expenses

Based on a May 2005 VA Form 21-8416 showing homemaker 
services for $324 a year, the Board will assume that she 
still has this expense in 2007.  SSA records show that her 
latest monthly Medicare premium was $94.  Therefore, the 
appellant's medical expenses for 2007 should be $1,452 ($324 
plus (12 times $94)).  The appellant's medical expenses can 
be deducted from annual income to the extent they are in 
excess of $448 (five percent of $8,957).  Accordingly, $1,004 
($1,452 minus $448) can be excluded from the appellant's 
income.

In sum, her countable income for the 12-month annualization 
period starting on January 1, 2007 is $12,161 ($13,368 minus 
$1,004).  This is above the applicable MAPRs for a surviving 
spouse with no dependent children and no housebound status -
$8,957.  Therefore, her countable income exceeded the 
legislated MAPR for the period of time in question.


Conclusion

In short, for reasons expressed above the Board has concluded 
that the appellant's countable income exceeded the applicable 
MAPRs for the periods from January 1, 2002 to the present.  
The appellant therefore does not meet the basic eligibility 
requirements for death pension benefits based on housebound 
status.  Because the requirements of law are not met, the 
appellant's claim is denied.

Additional Comment

It appears that the appellant is raising an argument couched 
in equity.  Specifically, the appellant seems to be arguing 
that she does not have sufficient sources of income.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.

The claim of entitlement to nonservice-connected disability 
death pension benefits from August 15, 2000 to April 30, 2001 
is denied.

The claim of entitlement to nonservice-connected disability 
death pension benefits based on housebound status from 
January 1, 2002 to the present is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


